DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub. No. 2006/0118220).
Regarding claims 1 and 9, Nguyen teaches a tire (it is well-known and conventional in the art to use a tire without studs, and it would have been obvious to do so in order to achieve the conventional benefit of not damaging the road) comprising a tread portions (it is well-known and conventional in the art to use sipes, and it would have been obvious to use sipes in order to increase the traction of the tread), wherein the tire tread is formed by three arcs with radii of curvature R1, R2, and R3, wherein the radius of curvature R2 is less than the radius of curvature R1 (i.e. R2/R1 < 100%), and the radius of curvature R3 is less than the radius of curvature R2 (i.e. R3/R2 < 100%), preferably the radius of curvature R3 is equal to 0.25 to 0.5 times the radius of curvature R2 (paragraphs [0028]-[0034]; figure), leading to a range of R2/R1 of less than 100%, and leading to a preferred range of R3/R1 of less than about 50% (100% * 0.5), overlapping the claimed ranges of R2/R1 and R3/R1. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of R2/R1 of 52%-70% or 52%-65% and a ratio R3/R1 of 15%-30% because Nguyen teaches overlapping ranges for these ratios. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP at 2123.
Regarding claims 2-3 and 13-14, Nguyen teaches that the second and third regions extend laterally across one fifth to one third of the half tread width (claim 7), such distances resulting in a first region with a width of one third to three fifths of the tread (overlapping the claimed range of claims 3 and 13), and a distance of the first and second regions of from 53.3% (1/5 + 1/3) to 93.3% (3/5 + 1/3) (overlapping the claimed ranges of claims 2 and 14). Accordingly, it would have been obvious to one of ordinary skill in the art to use values of W23/W within the claimed range of 65%-75% and values of W12/W within the claimed range of 35%-45% because Nguyen teaches overlapping ranges. 
Regarding claim 7, Nguyen teaches that it is preferable that the interface between the second and third regions does not have a circumferential groove (paragraph [0032]) as well as teaching a specific embodiment where both the intersection between R1 and R2 and between R2 and R3 are positioned in land regions (figure).
Regarding claim 8, Nguyen teaches a specific embodiment tire having a size of 235/65R17, a radius of curvature R1 of 750 mm, and a radius of curvature R2 of 250 mm (paragraph [0035]). Given the teachings set out above as to the widths of the regions R1 and R2, such a configuration either inherently meets the claimed limitation of the inclination angle theta of 3 degrees at an axial width Wt of 65% or less, or teaches an overlapping range, and thus it would have been obvious to one of ordinary skill in the art to use such a width as being an overlapping range.
Regarding claim 10, Nguyen teaches that preferably the radius of curvature R2 is equal to 0.2 to 0.5 times the radius of curvature R1, and the radius of curvature R3 is equal to 0.25 to 0.5 times the radius of curvature R2 (paragraph [0034]), resulting in a ratio between R3 and R1 of 0.05 to 0.25, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of 18%-27% because Nguyen teaches an overlapping range.
Regarding claims 11-12, Nguyen teaches a specific embodiment with R1 of 750 mm (paragraph [0035]).
Regarding claim 18, Nguyen teaches a carcass 22 (paragraph [0028]), such a carcass conventionally being made of cords arranged in parallel and topped by rubber, and teaches a specific embodiment tire with a size of 235/65R17 (paragraph [0035]), the R in the tire size indicating that the tire is a radial tire, a radial tire having its carcass cords arranged at approximately 90 degrees.
Regarding claim 19, official notice is taken that it is known in the art to use a belt formed by cords arranged in parallel and a topping rubber oriented at 10 to 35 degrees to the equatorial plane, and it would have been obvious to use such a belt configuration in the tire of Nguyen as a known configuration with the predictable result of having a functional belt. Further, Nguyen specifically teaches the use of cut belt plies having a cord angle of from 10 to 33 degrees with respect to the equatorial plane (paragraph [0016]).
Regarding claim 21, Nguyen teaches a tire (it is well-known and conventional in the art to use a tire without studs, and it would have been obvious to do so in order to achieve the conventional benefit of not damaging the road) comprising a tread portions (it is well-known and conventional in the art to use sipes, and it would have been obvious to use sipes in order to increase the traction of the tread), wherein the tire tread is formed by three arcs with radii of curvature R1, R2, and R3, wherein the radius of curvature R2 is less than the radius of curvature R1, and the radius of curvature R3 is less than the radius of curvature R2, (paragraphs [0028]-[0034]; figure), overlapping the claimed ranges of R2 and R3. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of R2/R1 of 52%-70% and a ratio R3/R1 of 30% because Nguyen teaches overlapping ranges for these ratios. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP at 2123.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claim 1 above, and further in view of Aoi (JP61-231038).
Regarding claim 4, Nguyen does not specifically disclose the hardness of the tread rubber. Aoi teaches a tread rubber composition having a hardness of 55-65, preferably 56-61 (Derwent abstract). It would have been obvious to one of ordinary skill in the art to use a rubber composition as taught by Aoi in the tire of Nguyen in order to have good wear resistance, absorb vibration, and have stable controllability (see Aoi Derwent abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claim 1 above, and further in view of Kurosawa (US Pub. No. 2015/0231930).
Regarding claim 5, Nguyen does not specifically disclose the land ratio of the tread. Kurosawa teaches a tread pattern having a land ratio in a range of from 60% to 80% (paragraph [0071]). It would have been obvious to one of ordinary skill in the art to use a land ratio as taught by Kurosawa in the tire of Nguyen in order to improve the driving performance of the tire on icy and snowy roads (see Kurosawa at paragraph [0071]).
Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claim 1 above, and optionally further in view of Yukawa (US Pat. No. 6,581,662).
Regarding claims 6 and 15, Nguyen teaches a carcass 22 (paragraph [0028]), and teaches that the belt package 34 can have spiral wound layers (paragraph [0029]), such a spiral wound layer or layers taken to be the claimed band.  Additionally, Nguyen teaches that the belt package varies according to the tire construction (paragraph [0029]) as well as teaching a specific embodiment where the belt extends to a point near the edge of the tread (figure), such teachings suggesting that the belt can fall within the claimed ranges of 90%-98% and 92%-98% of the tread width. Accordingly, it would have been obvious to one of ordinary skill in the art to use a belt having a width falling within the claimed ranges as being suggested by Nguyen (see paragraph [0029] and figure). As further evidence that Nguyen teaches a band, Yukawa teaches that using a band having a cord angle of less than about 10 degrees, usually less than 5 degrees, radially outside of a breaker is a widely used tire configuration (column 1, lines 9-16). Accordingly, it would have been obvious to one of ordinary skill in the art to use a band in the tire of Nguyen as is taught by Yukawa, because Nguyen teaches that the belt package can have spiral wound layers (see Nguyen at paragraph [0029]).
Regarding claim 20, official notice is taken that it is known in the art to use a band formed by cords wound in a spiral arrangement and a topping rubber oriented at 5 degrees or less to the equatorial plane, and it would have been obvious to use such a band configuration in the tire of Nguyen as a known configuration with the predictable result of having a functional band. As further evidence that Nguyen teaches a band, Yukawa teaches that using a band having a cord angle of less than about 10 degrees, usually less than 5 degrees, radially outside of a breaker is a widely used tire configuration (column 1, lines 9-16). Accordingly, it would have been obvious to one of ordinary skill in the art to use a band in the tire of Nguyen as is taught by Yukawa, because Nguyen teaches that the belt package can have spiral wound layers (see Nguyen at paragraph [0029]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub. No. 2006/0118220) in view of Yukawa (US Pat. No. 6,581,662).
Regarding claim 22, Nguyen teaches a tire (it is well-known and conventional in the art to use a tire without studs, and it would have been obvious to do so in order to achieve the conventional benefit of not damaging the road) comprising a tread portions (it is well-known and conventional in the art to use sipes, and it would have been obvious to use sipes in order to increase the traction of the tread), and teaches the use of a belt package 34 which varies according to the tire construction and can include individual cut belt plies (taken to be the claimed belt) and spiral wound belt layers (taken to be the claimed band) (paragraph [0029]), wherein the tire tread is formed by three arcs with radii of curvature R1, R2, and R3, wherein preferably the radius of curvature R2 is equal to 0.2 to 0.5 times the radius of curvature R1, and the radius of curvature R3 is equal to 0.25 to 0.5 times the radius of curvature R2 (paragraphs [0028]-[0034]; figure), overlapping the claimed ranges of R2 and R3. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of R2/R1 of 40%-70% and a ratio R3/R1 of 15%-30% because Nguyen teaches overlapping ranges for these ratios. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Official notice is taken that it is known in the art to use a band formed by cords wound in a spiral arrangement and a topping rubber oriented at 5 degrees or less to the equatorial plane, and it would have been obvious to use such a band configuration in the tire of Nguyen as a known configuration with the predictable result of having a functional band. As further evidence that Nguyen teaches a band, Yukawa teaches that using a band having a cord angle of less than about 10 degrees, usually less than 5 degrees, radially outside of a breaker is a widely used tire configuration (column 1, lines 9-16). Accordingly, it would have been obvious to one of ordinary skill in the art to use a band in the tire of Nguyen as is taught by Yukawa, because Nguyen teaches that the belt package can have spiral wound layers (see Nguyen at paragraph [0029]).

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the amended claim range is not taught by Nguyen. However, as is set out above, Nguyen teaches a range of R2/R1 of less than 100%, and R3/R2 of less than about 50%, although it is noted that these ranges are calculated using a less preferred embodiment of Nguyen. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP at 2123. This line of reasoning similarly applies to new claim 21.
Regarding new claim 22, Applicant argues that if one of the layers of the belt package 34 of Nguyen is considered to correspond to the band of the present application, the angle of the cords of the layers of the belt package is 10 to 33 degrees (paragraph [0016]), which is not included in the recited angle range of 5 degrees or less. One of the belt layers of the belt package is being taken to be the claimed band, notably one of the “spiral wound belt layers”. It is further noted that Nguyen teaches both “cut belt plies” and “spiral wound belt layers” (paragraph [0029]). It is noted that the definition of “cut belt or cut breaker reinforcing structure” has an angle range of 10 to 33 degrees (paragraph [0016]), but such an angle range does not apply to the “spiral wound belt layers”. One of ordinary skill in the art would be aware that “spiral wound belt layers” are circumferentially oriented at less than 10 degrees or less than 5 degrees to the circumferential direction. As further evidence of the spiral belt/band configuration having an angle of less than 5 degrees to the circumferential direction, Yukawa has also been cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 30, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749